Name: Commission Regulation (EC) No 1352/98 of 26 June 1998 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: international trade;  chemistry;  agricultural activity;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31998R1352Commission Regulation (EC) No 1352/98 of 26 June 1998 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 184 , 27/06/1998 P. 0025 - 0028COMMISSION REGULATION (EC) No 1352/98 of 26 June 1998 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as amended by Regulation (EC) No 1097/98 (2), and in particular the first indent of Article 8(3) thereof,Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994, laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 1909/97 (4), lays down the rules for the assimilation of certain milk products to whole-milk powder; whereas these rules need to be adjusted in order to rebalance the rates of refund applicable to the various milk products which can be used and to take account of the classification of the milk products in the Combined Nomenclature;Whereas simplifying the list of basic products permits greater flexibility in the management and use of certificates; whereas the necessary conversion rules need to be laid down for basic products removed from the list;Whereas refunds for sugar products covered by the common organisation of the market in sugar must be set according to their sugar content; whereas assimilation rules should therefore be laid down which take account of the relative levels of the refund applicable to these products when exported unprocessed and the refund applicable to white sugar exported unprocessed in small quantities not covered by the arrangements for invitations to tender;Whereas the rates of refund should be set every month within the limit of the maximum refund laid down by the second subparagraph of Article 13(1) of Council Regulation (EC) No 1766/92 (5), as last amended by Commission Regulation (EC) No 923/96 (6), and by the other Regulations referred to in Article 1 of Regulation (EC) No 1222/94; whereas these maximum rates generally apply from the end of the month preceding the month in which the rate of the export refunds for the same products exported in the form of goods not covered by Annex II to the Treaty are set; whereas the rates of refund for agricultural products exported in the form of goods not covered by Annex II to the Treaty should accordingly be published with the same regularity as the rates for agricultural products exported in the most similar forms which are still covered by Annex II to the Treaty;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Horizontal Questions concerning Trade in Processed Agricultural Products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1222/94 is amended as follows:1. In Article 1(2)(d) and (e), the amount '40 %` shall be replaced by '45 %`.2. In Article 1(2), the current subparagraph (g) shall be deleted and the following subparagraphs shall be inserted:'(g) husked rice falling within CN code 1006 20 shall be assimilated to wholly milled rice, falling within CN code 1006 30;(h) - raw cane or beet sugar falling within CN code 1701 11 90 or 1701 12 90 containing, in the dry state, 92 % or more by weight of sucrose, determined by the polarimetric method,- sugar falling within CN codes 1701 91 00 or 1701 99 90,- the products referred to in Article 1(1)(d) of Regulation (EEC) No 1785/81 (*),- the products referred to in Article 1(1)(f) and (g) of Regulation (EEC) No 1785/81 (*),and- the products referred to in Article 1(1)(h) of Regulation (EEC) No 1785/81which meet the conditions of eligibility for a refund laid down in Regulation (EEC) No 1785/81 and in Regulation (EC) No 2135/95 (**) when exported unprocessed shall be assimilated to white sugar falling within CN code 1701 99 10;(*) Excluding mixtures obtained partly using products covered by Regulation (EEC) No 1766/92.(**) OJ L 214, 8. 9. 1995, p. 16.`3. In the fifth and sixth indents of Article 3(1)(a), the amount '26 %` shall be replaced by '27 %`.4. The following indents shall be added to Article 3(1)(a):'- 77,5 kg of wholly milled round grain rice shall correspond to 100 kg of the husked round grain rice referred to in paragraph 2(g),- 69 kg of wholly milled long grain rice shall correspond to 100 kg of the husked medium grain or long grain rice referred to in Article 1(2)(g),- 92 kg of white sugar shall correspond to 100 kg of the raw sugar referred to in the first indent of Article 1(2)(h),- 1 kg of white sugar shall correspond to 100 kg of the sugar referred to in the second indent of Article 1(2)(h) per 1 % of sucrose,- 1 kg of white sugar shall correspond to 100 kg of one of the products referred to in the third indent of Article 1(2)(h) meeting the conditions laid down in Article 3 of Regulation (EC) No 2135/95, per 1 % of sucrose (plus, where applicable, the content of other sugars calculated in sucrose equivalent) determined in accordance with the said Article 3,- 100 kg of white sugar shall correspond to 100 kg of dry matter (determined in accordance with Article 5 of Regulation (EC) No 2135/95) contained in the isoglucose or isoglucose syrup referred to in the fourth indent of Article 1(2)(h) meeting the conditions laid down in Article 5 of Regulation (EC) No 2135/95,- 100 kg of white sugar shall correspond to 100 kg of the dry matter of one of the products referred to in the fifth indent of Article 1(2)(h) meeting the conditions of Article 6 of Regulation (EC) No 2135/95.`5. Article 3(1)(b)(ii) is deleted.6. The first subparagraph of Article 4(1) is replaced by the following:'1. The rate of refund shall be fixed each month per 100 kg of basic products in accordance with Article 13(3) of Regulation (EEC) No 1766/92 and the corresponding Articles of the other Regulations referred to in Article 1(1)`.7. The fourth indent of Article 5(2) is deleted.8. Annex A is replaced by the text annexed to this Regulation.9. In Annex E:(a) the following lines are inserted:>TABLE>(b) the line relating to CN code 2302 30 (bran, sharps and other residues, whether or not in the form of pellets, deriving from the sifting, milling or other working of wheat) is deleted.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 October 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20. 12. 1993, p. 18.(2) OJ L 157, 30. 5. 1998, p. 1.(3) OJ L 136, 31. 5. 1994, p. 5.(4) OJ L 268, 1. 10. 1997, p. 20.(5) OJ L 181, 1. 7. 1992, p. 21.(6) OJ L 126, 24. 5. 1996, p. 37.ANNEX 'ANNEX A>TABLE>